Acknowledgements
This communication is in response to applicant’s response filed on 03/07/2022.
Claims 11-15, 21-25, and 28-35 are pending. Claims 1-10, 16-20, and 26-27 have been cancelled. Claims 11 and 14 have been amended. Claims 21-25 and 28-29, 31, 33, and 35 have been withdrawn. 
Claims 11-15, 30, 32, and 34 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Interpretation that the limitation “wherein the e-commerce system determines that the user is authorized by authenticating the email response generated by the link based on the token contained in the email response” has patentable weight, examiner respectfully argues that the limitation neither (1) describes specific structure of the processor of the vendor system nor (2) describes any function(s) performed by any component of the vendor system, which is the system that performs the steps of the method, and therefore examiner maintains the limitation is not given patentable weight. 
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that the combination of Killoran (US 20140025599) in view of Wardman (US 20150371221) in further view of Custer (US 20140222624) in further view of Cateland (US 20160232525) does not teach or suggest “causing, by the processor of the vendor system, an e-commerce system to generate a token and a link for the transaction by sharing the phone number of the user and details of the transaction with the e-commerce system, wherein: the token is generated based on the phone number and the details of the transaction, and the link when activated generates an email response that is transmitted to the e-commerce system via SMTP and contains the token,” as recited in amended claim 11, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendment to claim 11. 
Applicant argues dependent claims 12-15, 30, 32, and 34 are allowable based on their dependence upon allowable base claim 11, and examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claim 11.

Priority
This application claims the benefit of US Provisional Application 62/259,923 filed on 11/25/2015. Applicant’s claim for the benefit of this prior-filed application is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Newly amended claims 21-25, 28-29, 31, 33, and 35 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (Claims 11-15, 30, 32, and 34) and II (Claims 21-25, 28-29, 31, 33, and 35) are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as the feature of receiving, by a processor of a vendor system, a request to perform a transaction from a user; obtaining, by the processor of the vendor system, a phone number of the user; and permitting, by the processor of the vendor system, the user to perform the transaction. Subcombination II has separate utility such as the feature of transmitting, by the processor of the e-commerce system, the link and the token to the phone number user via an SMS message;  Application No.: 15/360,710receiving, by the processor of the e-commerce system, an email response from the user via SMTP, wherein the email response is received in response to the transmitting and the email response includes the token; determining, by the processor of the e-commerce system, whether the user is authorized to perform the transaction by authenticating the email response as being sent by the user and decoding the token. See MPEP § 806.05(d).
Furthermore, serious burden would result if restriction was not required because each invention would require a different field of search due to employing different search queries (Invention I: payment protocols, authorization, e.g. identification of payer or payee, verification of customer or shop credentials; Invention II: different communication protocols). It is noted that serious burden is established when at least one of a separate classification, a separate status in the art when they are classifiable together, or a different field of search is established. See MPEP 808.02.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-25, 28-29, 31, 33, and 35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03

Claim Interpretation
In claim 11, lines 17-20, the limitation “wherein the e-commerce system determines that the user is authorized by authenticating the email response generated by the link based on the token contained in the email response,” is not given patentable weight.
Applicant attempts to further limit the function of the processor of the vendor system receiving a notification from the e-commerce system by describing how the e-commerce system authorizes the user by decoding the token contained in an email received at the e-commerce system from the user. However, the process the e-commerce system performs to authorize the user does not affect the vendor system and how the vendor system receives the notification from the e-commerce system in a determinative or manipulative sense. Therefore, the limitation cannot be used to differentiate Applicant's invention from the prior art invention. 
Since the steps performed by the e-commerce system in the above cited limitation neither (1) describe specific structure of the processor of the vendor system nor (2) describe any function(s) performed by any component of the system, the limitation will not limit the scope of the claim. Examiner will keep the mapping of prior art to the limitation in the 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, 15, 30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20150339668) in view of Cateland (US 20160232525) in further view of Wardman (US 20150371221).

Regarding Claims 11 and 32, Wilson teaches receiving, by a processor of a vendor system, a request to perform a transaction from a user (Paragraph 0026 teaches a purchase flow begins on a merchant's website or web application; when a customer is ready to purchase an item, the customer selects a “payment service” as a payment method); obtaining, by the processor of the vendor system, a phone number of the user (Paragraph 0026 teaches when the payment service is selected as the payment method, the customer is requested to enter a communication identifier such as a phone number and submit the order by selecting the “Place Order” button); causing, by the processor of the vendor system, an e-commerce system to generate a token and a link for the transaction by sharing the phone number of the user and details of the transaction with the e-commerce system, wherein: the link when activated generates an email response that is transmitted to the e-commerce system via SMTP and contains the token (Paragraphs 0027 and 0035 teach the details of the order submitted by the customer is received by the merchant system which then sends a payment request to the payment service system to initiate a payment transaction; the one-click verified purchasing system of the payment service system receives the payment request including the communication identifier (i.e., phone number) and order information (e.g., order identifier, product description and quantity, etc.); the mobile device identifier and/or the application identifier can be used by the one-click verified purchasing system to send a push notification (i.e., text message) to the customer's mobile device; an email response can be automatically generated and populated with the recipient email address and the payment amount; when the requesting application invokes the mobile payment application to request the payment amount, the mobile payment application can display a notification message to the customer to obtain a confirmation from the customer to proceed with the transaction; upon receiving confirmation from the customer (i.e., customer selects the confirmation button), the mobile payment application can generate an email message that includes the email address of the requesting application, the email address of the payment service system and an email address of the customer in a header portion and at least the payment amount in the header portion or a body portion of the email message via a background process that is transparent to the customer (e.g., SMTP is an internet standard communication protocol for electronic mail transmission (i.e., delivery protocol only). By sending a response email by activating the link, the Wilson reference teaches transmitting the email response to the e-commerce system via SMTP); Fig. 5 teaches the response email comprises a transaction ID number (i.e., token)); transmitting, by the processor of the vendor system, an SMS message to the phone number of the user via the e-commerce system, wherein the SMS message contains the link (Paragraphs 0028 and 0040 teach the push notification can include information about the order and can request the customer confirm the order by selecting the confirm button (i.e., link) or cancel the order by selecting the cancel button; the one-click verified purchasing system can also use the communication identifier to determine whether the customer associated with the payment card has a mobile payment application installed on his or her mobile device; the mobile device identifier and/or the application identifier can be used by the one-click verified purchasing system to send a push notification to the customer's mobile device; the payment request notification engine, in this instance, can send a notification in the form of a text message to request a customer to confirm or cancel a payment request); receiving, by the processor of the vendor system, a notification from the e-commerce system that indicates that the user is authorized to perform the transaction in response to the transmitting, wherein the e-commerce system determines that the user is authorized by authenticating the email response generated by the link based on the token contained in the email response (Paragraph 0028 teaches if the customer confirms the order, the payment service system processes the payment request from the merchant system by sending an authorization request to the issuer of the payment card via the acquirer and the card payment network; if the authorization request is approved, the one-click verified purchasing system sends a success response to the merchant system); and permitting, by the processor of the vendor system, the user to perform the transaction in response to receiving the notification from the e-commerce system (Paragraph 0028 teaches the merchant system notifies the customer on its website accordingly; the one-click verified purchasing system can also provide additional information such as a shipping address for the customer when sending the response to the merchant system to facilitate physical delivery of purchased items to the customer).
However, Wilson does not explicitly teach receiving, by a processor of a vendor system, a request to perform a transaction from a user, wherein the transaction grants access to a secure webpage; and permitting, by the processor of the vendor system, the user to access the secure webpage in response to receiving the notification from the e-commerce system.
Cateland from same or similar field of endeavor teaches receiving, by a processor of a vendor system, a request to perform a transaction from a user, wherein the transaction grants access to a secure webpage (Paragraphs 0046-0047 teach a user may access a browser program (i.e., merchant website) operated by the merchant (i.e., vendor system) to engage in a typical online shopping session; for example, the user may select merchandise displayed for sale on the website and then may control the browser program to initiate the checkout phase of the transaction; if the user is enrolled with a Wallet Service Provider (WSP) (i.e., e-commerce system), an option may be presented on the data screen to permit the user to indicate via the browser program that the user wishes to utilize the digital wallet maintained at the WSP computer in connection with payment for the current transaction; next, the browser program sends a request to employ the user's digital wallet (stored in the WSP computer) for the current online shopping transaction to the WSP computer); and permitting, by the processor of the vendor system, the user to access the secure webpage in response to receiving the notification from the e-commerce system (Paragraphs 0048, 0050, and 0055 teach a user authentication process may occur via the browser program between the user and the WSP computer, wherein the WSP computer may require the user to provide a wallet PIN or password; assuming that the user authentication process is completed successfully, then the WSP computer may provide the user access to the user's digital wallet; the WSP computer may download/transmit the necessary payment credentials (e.g., payment token, the nonce value, and the security code) to the browser program in the user device; the downloading of these credentials may support the automatic filling in of the payment information for the e-commerce form by the browser program, and completion of the online shopping transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson which teaches generating a token using the user’s phone number and details of the transaction, sending the token to a user, receiving a reply email that comprises a token, and the e-commerce system decoding said token to authorize a transaction, to incorporate the teachings of Cateland to receiving, by a processor of a vendor system, a request to perform a transaction from a user, wherein the transaction grants access to a secure webpage; and permitting, by the processor of the vendor system, the user to access the secure webpage in response to receiving the notification from the e-commerce system.
There is motivation to combine Cateland into Wilson because the WSP may use a cryptographic key to cryptographically generate a security code based on the user's payment token and a nonce value generated randomly or quasi randomly by the WSP to facilitate security for payment credential fill-in. The nonce value may be passed to the merchant in the expiration date data field. After the merchant submits a transaction authorization request using the filled-in information, a downstream payment service provider may verify the security code using the same cryptographic key that was employed by the WSP. This may have the effect of demonstrating that the WSP was in fact the source of the payment credentials and/or that the user satisfied a user authentication process conducted by the WSP. As a result, a higher degree of confidence may be ascribed to the legitimacy of the payment transaction (Cateland Paragraph 0011).
However, the combination of Wilson and Cateland does not explicitly teach wherein: the token is generated based on the phone number and the details of the transaction.
Wardman from same or similar field of endeavor teaches Wardman from same or similar field of endeavor teaches wherein the token is generated based on the phone number and the details of the transaction (Paragraphs 0036, 0038, 0041-0042 teach at step 202, the user accesses a merchant website that enables a user to shop and make a purchase; at step 204, the user is ready to make a payment and provides two pieces of information to the merchant during checkout: (1) an account identifier associated with the user and (2) contact information associated with the user, wherein the account ID and/or contact information of the user account may be the phone number; the merchant receives the account information and the contact information and sends them to the service provider server (i.e., e-commerce system) along with the details of the transaction; at step 208, the service provider server locates and accesses the user account using the received information to determine whether there are any restrictions or limitations that would prevent the user from making this purchase; if the payment request can be approved, the service provider server generates an access token for the transaction, wherein the access token may also only be used for one specific transaction between the user and the merchant).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Wilson and Cateland, which teaches generating a token, sending the token to a user, and receiving a reply email that authorizes a transaction, to incorporate the teachings of Wardman for the token to be generated based on the phone number and the details of the transaction.
There is motivation to combine Wardman into Killoran because the access token may only be used in transactions between the user and that merchant. Because the access token links the user and a specific merchant by limiting the access token to be only used in a transaction between the user and the specific merchant, man-in-the-middle attacks are further prevented. An attacker in a man-in-the-middle attack may attempt to eavesdrop and intercept electronic communications between the user and the specific merchant, and/or electronic communications between the user and the service provider. However, even if the attacker intercepts the access token from a communication to or from the user, the access token is only valid for the transactions between the user and the specific merchant, and cannot be used for any other transaction. Thus, the attacker cannot use the access token to redirect the user's money into another account (Wardman Paragraph 0043).
Regarding Claim 11, Wilson teaches a method for improving security of a computer network using Simple Mail Transfer Protocol (SMTP) and Short Message Service (SMS) (Paragraph 0026 teaches FIG. 2 illustrates an example purchase flow 200 in accordance with a first embodiment of the one-click verified purchasing technology)
Regarding Claim 32, Wilson teaches a non-transitory computer readable storage medium storing instruction that when executed by the processor of the vendor system, cause the processor to execute the method of claim 11 (Paragraph 0056 teaches a memory may be or include in the merchant system one or more physical storage devices, which may be in the form of random access memory (RAM), read-only memory (ROM) (which may be erasable and programmable), flash memory, miniature hard disk drive, or other suitable type of storage device, or a combination of such devices; the memory may store data and instructions that configure the processor(s) to execute operations in accordance with the techniques described above).

Examiner Note: Under BRI, examiner is interpreting “grant[ing] access to a secure webpage” to mean granting access to a secure financial account of the user. The user is requesting access to the user’s financial account that would normally require the user to provide login credentials or to create an account on the merchant’s website. Examiner is interpreting the limitation “transmitting, by the processor of the vendor system, an SMS message to the phone number of the user via the e-commerce system, wherein the SMS message contains the link,” to mean the e-commerce system, through request of the vendor system, transmits an SMS message that contains the link that when activated generated the email response as taught in Paragraph [00129] of the specification.

Regarding Claim 30, the combination of Wilson, Cateland, and Wardman teaches all the limitations of claim 11 above; and Wilson further teaches wherein the SMS message includes the token as part of the link (Paragraphs 0040 and 0027-0028 teach the payment request notification engine, in this instance, can send a notification in the form of a text message to request a customer to confirm or cancel a payment request; the one-click verified purchasing system uses the communication identifier (i.e., phone number) to look up or identify an associated payment card; the mobile device identifier and/or the application identifier can be used by the one-click verified purchasing system to send a push notification to the customer's mobile device; the push notification can include information about the order and can request the customer confirm the order by selecting the confirm button (i.e., link)).

Regarding Claim 12, the combination of Wilson, Cateland, and Wardman teaches all the limitations of claim 30 above; and Wilson further teaches wherein the link is a mailto link or a Uniform Resource Locator (URL) link (Paragraphs 0028 and 0035 teach the push notification can include information about the order and can request the customer confirm the order by selecting the confirm button (i.e., mailto link); the email can be automatically generated and populated with the recipient email address and the payment amount; when the requesting application invokes the mobile payment application to request the payment amount, the mobile payment application can display a notification message to the customer to obtain a confirmation from the customer to proceed with the transaction. Upon receiving confirmation from the customer (i.e., customer selects the confirmation button that comprises the mailto link), the mobile payment application can generate an email message that includes the email address of the requesting application, the email address of the payment service system and an email address of the customer in a header portion and at least the payment amount in the header portion or a body portion of the email message via a background process that is transparent to the customer).

Regarding Claim 15, the combination of Wilson, Cateland, and Wardman teaches all the limitations of claim 11 above; and Wilson further teaches sending, by the processor of the vendor system, a confirmation that the transaction has been completed to the user (Paragraph 0028 teaches the one-click verified purchasing system sends a success response to the merchant system, which then notifies the customer on its website accordingly).

Regarding Claim 34, the combination of Wilson, Cateland, and Wardman teaches all the limitations of claim 11 above; Wilson further teaches wherein the SMS message is transmitted to the phone number when the e-commerce system successfully confirms that the phone number is registered to an account of the user (Paragraphs 0027 and 0040 teach the one-click verified purchasing system of the payment service system (i.e., e-commerce system) receives the payment request including the communication identifier (i.e., phone number); the one-click verified purchasing system uses the communication identifier to look up or identify an associated payment card (i.e., phone number is registered to an account of the user that also comprises a payment card); the one-click verified purchasing system can also use the communication identifier to determine whether the customer associated with the payment card has a mobile payment application installed on his or her mobile device; the mobile device identifier and/or the application identifier can be used by the one-click verified purchasing system to send a push notification to the customer's mobile device; the payment request notification engine, in this instance, can send a notification in the form of a text message to request a customer to confirm or cancel a payment request).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20150339668) in view of Cateland (US 20160232525) in further view of Wardman (US 20150371221) in further view of McIntosh (US 20140143337).

Regarding Claim 13, the combination of Wilson, Cateland, and Wardman teaches all the limitations of claim 30 above; however, the combination does not explicitly teach wherein the link is short Uniform Resource Locator (URL) link.
McIntosh from same or similar field of endeavor teaches wherein the link is short Uniform Resource Locator (URL) link (Paragraph 0049 teaches the method includes the user visiting the individualized shortened URL included within a communication; a user may visit an individualized shortened URL included within a communication through multiple ways, such as, for example, selecting a link within an SMS or MMS message on a cell phone).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wilson, Cateland, and Wardman to incorporate the teachings of McIntosh for the link to be a short Uniform Resource Locator (URL) link.
There is motivation to combine McIntosh into the combination of Wilson, Cateland, and Wardman because the base invention is improved because a way to track the usage of the shortened URL with subsequent Internet activity is provided that does not rely on locally stored tracking objects (McIntosh Paragraph 0006). A list of recipients is obtained for individualized shortened URL generation. In such an embodiment, the list defines the number of individualized shortened URLs that should be generated, and the recipients of each of the individualized shortened URL. In at least one embodiment of the present disclosure, the list of recipients is obtained from a database of information which stores customer and/or potential customer information. In such an embodiment, the database may include certain demographic information about such customers and/or potential customers. In such an embodiment, the database may include previously obtained tracking information associated with each customer and/or potential customer, such as, for example, individualized shortened URLs that the customer and/or potential customer visited, the number of times the customer and/or potential customer read, opened, or viewed a communication sent by the enterprise or through a marketing campaign (McIntosh Paragraph 0016).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20150339668) in view of Cateland (US 20160232525) in further view of Wardman (US 20150371221) in further view of Cadden (US 20130191892).

Regarding Claim 14, the combination of Wilson, Cateland, and Wardman teaches all the limitations of claim 11 above; however, the combination does not explicitly teach wherein if the authenticating of the email response further includes at least one DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols.
Cadden from same or similar field of endeavor teaches wherein if the authenticating of the email response further includes at least one DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols (Paragraphs 0038-0039 and 0045 teach test are performed for multiple security protocols, wherein the test may enable advanced SMTP email security mechanisms such as SPF or DKIM to check a sender email address of the email against a list of known valid email addresses).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wilson, Cateland, and Wardman to incorporate the teachings of Cadden for performing the response email authentication using at least one of DKIM and SPF protocols.
There is motivation to combine Cadden into the combination of Wilson, Cateland, and Wardman because the validation ensures that mail only be received from a specified set of addresses and that the sender is authentic (Cadden Paragraph 0054).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindenberg (US 20130275264) teaches systems and methods for network-based commerce, and more particularly to systems and methods for facilitating frictionless transactions between a user device and server system. In one embodiment, a server system is configured to execute a process including the steps of: receiving a text-based communication sent from the client device using a first native communication medium, the text-based communication having a source address, a recipient address, and one or more short-codes; parsing the text-based communication for said one or more short-codes; and replying to the source address using a second native communication medium with a purchase order for one or more products available from said recipient address defined in the server system, wherein said short-codes uniquely identify said one or more products; and confirming the order through the second native communication medium.
Mayo (US 20090171792) teaches the system of the present invention may function in the context of an internet based commercial real estate brokering system. In such a system, potential buyers, sellers, lessors and lessees list and respond to offerings having characteristics as described in connection with the listings. For example, a potential landlord may, through interaction with the system of the present invention, list one or more buildings for lease. Communication and interaction may occur on an anonymous basis such that the potential landlord is unaware of the actual identity of the prospective tenant and vice versa until such time as one or the other or both decide to reveal their identity. It is also possible to avoid the need to reveal any contact information associated with either party (including, for example, email addresses, phone numbers, addresses, etc.) until such time as a party wishes to disclose such information. Another aspect of the system of the present invention provides users of the transaction system as well as the operator thereof with the ability to conveniently and accurately track orders and renewals of listings. All that is necessary from the advertiser's point of view is to select and activate the “reply” button on, for example, the advertiser's email application screen. Once this is done, a reply email is sent to and received by the system of the present invention and, based upon the specific “reply to address”, the system processes the reply and carries out the automated billing process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685         

/JAY HUANG/Primary Examiner, Art Unit 3619